Citation Nr: 0017842	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-13 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a right great toe injury.

2.  Entitlement to an increased (compensable) evaluation for 
patellofemoral syndrome of the right knee.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1988 to 
March 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
noncompensable evaluations assigned to residuals of a right 
great toe injury, patellofemoral syndrome of the right knee, 
and lumbosacral strain.

During the appeal process, the appellant changed his 
residence and the RO in New Orleans, Louisiana has assumed 
jurisdiction of his claims.

In October 1998, the RO granted a 10 percent disability 
evaluation for lumbosacral strain.  However, it is presumed 
that he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

In November 1997, the Board remanded these claims for the 
appellant to undergo a VA examination in compliance with the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board asked that the examiner review the appellant's claims 
folder and state in the examination report that he or she had 
reviewed the claims folder.  Additionally, the Board asked 
that the examiner "obtain ranges of motion (in degrees)," 
state the normal range of motion of that joint, and state if 
there was any limitation of function.  Also, the Board asked 
that the examiner state whether there was any pain, weakened 
movement, excess fatigability, or incoordination on movement 
and for other additional information.

The appellant underwent a VA examination in March 1998.  The 
examiner did not state in the examination report whether he 
had reviewed the appellant's claims file.  He did not report 
the ranges of motion in degrees of the lumbar spine or of the 
right knee.  See 38 C.F.R. § 4.46 (1999) (use of a goniometer 
in the measurement of limitation of motion is indispensable 
in examinations conducted by VA).  He also did not address 
whether there was weakened movement, excess fatigability, or 
incoordination on movement.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (the Court).  The Court 
has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the relevant 
treatment reports from the New Orleans, 
Louisiana, VA Medical Center from 1999 to 
the present and associate them with the 
claims folder.

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
severity of his lumbosacral strain, 
patellofemoral syndrome of the right 
knee, and residuals of a right great toe 
injury.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner is asked to indicate in the 
examination report that he or she has 
examined the claims folder.  All 
indicated tests are to be performed and 
must include range of motion testing.  
The examiner must report ranges of motion 
in degrees of the lumbar spine and of the 
right knee, state if there is any 
limitation of function and describe it, 
and state the normal range of motion of 
that joint.  The examiner should state 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement and whether 
there is likely to be additional loss of 
range of motion due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar 
spine, right knee, or right great toe is 
used repeatedly.  Special attention 
should be given to the presence or 
absence of pain, stating at what point in 
the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth in the 
examination report.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  Specifically, the RO should 
review the requested examination report 
and ensure that it is responsive to and 
in complete compliance with the 
directives of this remand.  If it is not, 
the RO should implement corrective 
procedures.  See Stegall, 11 Vet. App. 
268.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board apologizes to the appellant that another 
remand is necessary.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


